Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 11-14 is/are objected to because of the following informalities: They recite the limitation "The system of claim 7" in line 1, and should read “The system of claim 8.”  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-21 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11032589. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and thus is anticipated by the patent. For example, note the following relationship between the instant application claim 1 and patented claim 1 (examiner note: similarities to the patented claims has been underlined.).

Instant 17340531
Patent 11032589
Claim 1 
A method for ensuring media consumption, the method comprising:

receiving a first media content stream from a media content source that includes first media content; 



determining that the media content stream received from the media content source is an encrypted media content stream; 

in response to determining that the media content stream received from the media content source is the encrypted media content stream, requesting a media content license that includes a key; 

receiving a second media content stream that includes second media content having a playback position adjacent to the first media content, wherein the second media content stream includes encrypted content key information inserted at a first particular location within the second media content stream for decrypting the encrypted media content stream; 

















extracting the encrypted content key information during presentation of the second media content stream upon reaching the first particular location within the second media content stream; 





decrypting the encrypted content key information included in the second media content stream using the key from the requested media license to obtain decrypted content key information, wherein the decrypted content key information includes at least one content key for decrypting the encrypted media content stream; 

decrypting the encrypted media content stream using the at least one content key extracted from the decrypted content key information included in the second media content stream; 



and causing the decrypted media content stream to be presented.

Claim 2
wherein the second media content stream includes key policy information that indicates a manner in which the encrypted content key information is to be used inserted at a second particular location within the second media content stream, wherein the first particular location and the second particular location are different locations within the second media content stream.



Claim 3
The method of claim 2, wherein the encrypted content key information is decrypted based on the key policy information extracted from the second media content stream.



Claim 4
wherein the media license is requested from a digital rights management system and wherein the second media content stream is an advertisement stream requested from an advertising source.

Claim 5
wherein the second media content stream is streamed using the MPEG Dynamic Adaptive Streaming Over HTTP protocol and wherein the encrypted content key information is contained in a Protection System Specific Header box included in the second media content stream.

Claim 6
wherein the encrypted content key information is included at a particular location within the second media content stream and wherein the particular location corresponds to a portion towards an end portion of the second media content.

Claim 7
receiving a request for the media content item; requesting the media content item from the media content source; in response to the request for the media content item, receiving an unencrypted third media content stream from the media content source that includes third media content corresponding to at least a portion of the requested media content item, wherein the third media content is to be presented prior to presentation of the first media content and wherein the first media content is to be presented after presentation of the second media content; and causing the third media content to be presented by a display.

Claim 1 
A method for ensuring media consumption, the method comprising:

receiving, using a hardware processor, an encrypted media content stream from a media content source that includes first media content corresponding to at least a portion of a media content item;

determining that the media content stream received from the media content source is encrypted; 


in response to determining that the media content stream received from the media content source is encrypted, requesting a media content license corresponding to the media content item, wherein the media content license includes a key;

requesting a second media content stream that includes second media content having a playback position adjacent to the first media content, wherein the second media content stream includes encrypted content key information inserted at a first time position that corresponds with an end portion of the second media content stream for decrypting the encrypted media content stream 

and key policy information that indicates a manner in which the encrypted content key information is to be used inserted at a second time position that also corresponds with the end portion of the second media content stream, and wherein the first time position and the second time position are different time positions within the second media content stream; 

causing the second media content stream to be presented; 

extracting the encrypted content key information during presentation of the second media content stream upon reaching the first time position within the second media content stream and the key policy information during presentation of the second media content stream upon reaching the second time position within the second media content stream;

decrypting the encrypted content key information included in the second media content stream using the key from the requested media license to obtain decrypted content key information, wherein the decrypted content key information includes at least one content key for decrypting the encrypted media content stream; 

decrypting the encrypted media content stream using the at least one content key extracted from the decrypted content key information included in the second media content stream and based on the key policy information extracted from the second media content stream; 

and causing the decrypted media content stream to be presented.

Claim 1 (excerpt)
…wherein the second media content stream includes … and key policy information that indicates a manner in which the encrypted content key information is to be used inserted at a second time position that also corresponds with the end portion of the second media content stream, and wherein the first time position and the second time position are different time positions within the second media content stream…

Claim 1 (excerpt)
…decrypting the encrypted media content stream using the at least one content key extracted from the decrypted content key information included in the second media content stream and based on the key policy information extracted from the second media content stream…

Claim 2
wherein the media license is requested from a digital rights management system and wherein the second media content stream is an advertisement stream requested from an advertising source.

Claim 3
wherein the second media content stream is streamed using the MPEG Dynamic Adaptive Streaming Over HTTP protocol and wherein the encrypted content key information is contained in a Protection System Specific Header box included in the second media content stream.

Claim 1 (excerpt)
…the encrypted content key information is to be used inserted at a second time position that also corresponds with the end portion of the second media content stream…


Claim 4
receiving a request for the media content item; requesting the media content item from the media content source; in response to the request for the media content item, receiving an unencrypted third media content stream from the media content source that includes third media content corresponding to at least a portion of the requested media content item, wherein the third media content is to be presented prior to presentation of the first media content and wherein the first media content is to be presented after presentation of the second media content;  and causing the third media content to be presented by a display.



Using a similar analysis as above claims 8-21 of the instant application can be found to recite similar subject matter to claims 8-12 of patent 11032589. Thus claims 1-21 of the instant application are respectively anticipated by claims 1-12 of patent 11032589.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 6-8, 11, 13-15, 18, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20020150244, disclosed in IDS filed 06/07/2021, hereinafter Kim) in view of Bang et al. (US 20100198687, disclosed in IDS filed 06/07/2021, hereinafter Bang.) 
Regarding Claim 1, “A method for ensuring media consumption, the method comprising: receiving a first media content stream from a media content source that includes first media content” Kim teaches (¶0037-¶0038 and Fig. 5) transmission/broadcast of content, a decoding key is inserted into predetermined parts/adjacent streams. Unless the predetermined parts/streams are received and reproduced (or viewed), the receiving side cannot reproduce the remaining parts/streams (thus ensuring media consumption); (¶0041 and ¶0044) stream is a broadcast program.
As to “receiving a second media content stream that includes second media content having a playback position adjacent to the first media content, wherein the second media content stream includes… content key information inserted at a first particular location within the second media content stream for decrypting the encrypted media content stream” Kim teaches (¶0038 and Fig. 5) a decoding key for a stream (stream 2) 500 which is desired to be encrypted is included in an adjacent stream 510 or 520 ( i.e., stream 1 or stream 3) and then transmitted; (¶0041, ¶0044, ¶0039) adjacent stream is an advertisement; (¶0043) the transmitting side inserts the key into the advertisement channel streams at predetermined intervals.
As to “extracting the …content key information during presentation of the second media content stream upon reaching the first particular location within the second media content stream” Kim teaches (¶0043) the transmitting side inserts the key into the non-encrypted advertisement channel streams at predetermined intervals, the user can obtain the key to decode the adjacent encrypted streams only after receiving the advertisements for a predetermined time.
As to “decrypting the encrypted media content stream using the at least one content key extracted from the … content key information included in the second media content stream” Kim teaches (¶0039) decoding the encrypted stream using a decoding key in operation 630
As to “and causing the decrypted media content stream to be presented” Kim teaches (¶0039) reproducing the decoded data in operation 640; (¶0006) when data is reproduced, the encrypted data is decoded and then displayed on a screen.
Kim does not teach:
“determining that the media content stream received from the media content source is an encrypted media content stream” However, Bang teaches (¶0012 and ¶0041) provides a method and system that is capable of acquiring the right to consume a DRM content/target content by consuming pilot content/advertisement content carried along with the DRM content in a package content; (Fig. 2, ¶0113, ¶0054, ¶0232) the mobile terminal 300 parses the header and checks whether the CPM header exists and processes the content depending on whether the CPM header exists or not. The header includes an encryption scheme field, which indicates whether the content is encrypted.
“in response to determining that the media content stream received from the media content source is the encrypted media content stream, requesting a media content license that includes a key” Bang teaches (¶0114, ¶0068, ¶0082, and ¶0234) The header 710 also includes the information regarding the playing of the pilot content first when the package content playback is requested and the information on the address of the server (e.g. the packaging server and RI) providing the license 770 needed for playing the pilot content object 730. The mobile terminal can select one of the addresses of the servers and accesses the server corresponding to the selected URL by means of a web browser to acquire the license (decryption key) 770 of the pilot content 730
that the content key information is “encrypted” and “decrypting the encrypted content key information included in the second media content stream using the key from the requested media license to obtain decrypted content key information, wherein the decrypted content key information includes at least one content key for decrypting the encrypted media content stream” Bang further teaches (¶0243 and ¶0070-¶0071) the mobile terminal 300 extracts the partial keys from the data blocks of the pilot content and the milestones assigned to the data blocks while decrypting the pilot content (1505); (¶0115 and ¶0057) The pilot content 730 is decrypted using the decryption key 770 contained in a free license; (¶0072) the mobile terminal 300 completes the playback of the pilot content (217) and, as a consequence, acquires the decryption key for decrypting the target content using the partial keys extracted while playing the pilot content (219).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify method/system for preventing reproduction of a stream (e.g., broadcast program) until another stream (e.g., advertisement) is consumed as taught by Kim with the header pointing towards a license containing a decryption key for decoding the pilot/advertising content containing partial keys as taught by Bang for the benefit of providing an extra layer of security and to regulate the consumption of digital content (¶0059-¶0060.)

Regarding claim 4, Kim does not teach “The method of claim 1, wherein the media license is requested from a digital rights management system and wherein the second media content stream is an advertisement stream requested from an advertising source.” Bang further teaches (Fig. 3) advertisement server (element 100) for providing advertising content and RI (element 400) for providing license; (¶0059-¶0060) The license is a right object (RO) to grant the right to consume a content encrypted by means of the DRM technology and includes a decryption key for decoding the corresponding content and constraint information. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify method/system for preventing reproduction of a stream (e.g., broadcast program) until another stream (e.g., advertisement) is consumed as taught by Kim with mapping the partial keys throughout the pilot/advertising content as taught by Bang for the benefit of ensuring that viewers consume the entirety of the advertisement.

Regarding claim 6, Kim does not teach “The method of claim 1, wherein the encrypted content key information is included at a particular location within the second media content stream and wherein the particular location corresponds to a portion towards an end portion of the second media content.” However, Bang teaches (¶0084) that the partial keys are acquired from milestones assigned to the data blocks; (¶0071 and ¶0106) partial keys are mapped throughout the pilot/advertising content (thus key information is including in portions towards the end of the pilot content.) Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify method/system for preventing reproduction of a stream (e.g., broadcast program) until another stream (e.g., advertisement) is consumed as taught by Kim with mapping the partial keys throughout the pilot/advertising content as taught by Bang for the benefit of ensuring that viewers consume the entirety of the advertisement.

Regarding claim 7, “The method of claim 1, further comprising: receiving a request for the media content item; requesting the media content item from the media content source; in response to the request for the media content item, receiving an unencrypted third media content stream from the media content source that includes third media content corresponding to at least a portion of the requested media content item, wherein the third media content is to be presented prior to presentation of the first media content and wherein the first media content is to be presented after presentation of the second media content; and causing the third media content to be presented by a display.” Kim teaches (¶0038 and Fig. 5) decoding key for a stream (stream 2) 500 which is desired to be encrypted is included in an adjacent stream 510 or 520 (i.e., stream 1 or stream 3) and then transmitted. As shown, the adjacent stream is stream 510. While shown as being in an adjacent stream (stream 1 or stream 3), it is understood that the decoding key can be included in any stream, adjacent or non-adjacent, that is not the stream 2; (¶0039) request for reproduction of stream shown in Fig. 5.

Regarding Claim 8, “A system for ensuring media consumption, the system comprising: a hardware processor that” Kim teaches (Claim 42, ¶0030, Fig. 9) a reproduction device to reproduce the multiple streams data from a recording medium; (¶0005, ¶0044) broadcast content is digital content (implies hardware that handles digital information, i.e., a processor.)
The remainder of Claim 8 recites similar features as Claim 1, therefore its rejection is similar to Claim 1.

Regarding Claim 11, its rejection is similar to Claim 4.

Regarding Claim 13, its rejection is similar to Claim 6.

Regarding Claim 14, its rejection is similar to Claim 7.

Regarding Claim 15, A non-transitory computer-readable medium containing computer executable instructions that, when executed by a processor, cause the processor to perform…” Kim teaches (Claim 42, ¶0030, Fig. 9) a reproduction device to reproduce the multiple streams data from a recording medium; (¶0005, ¶0044) broadcast content is digital content (implies hardware that handles digital information, i.e., a processor.)
The remainder of Claim 8 recites similar features as Claim 1, therefore its rejection is similar to Claim 1.

Regarding Claim 18, its rejection is similar to Claim 4.

Regarding Claim 20, its rejection is similar to Claim 6.

Regarding Claim 21, its rejection is similar to Claim 7.

Claims 2-3, 9-10, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Bang in view of ---------Mattox et al. (US 20040052377, disclosed in IDS filed 06/07/2021, hereinafter Mattox.) 
Regarding Claim 2, Kim and Bang do not teach “The method of claim 1, wherein the second media content stream includes key policy information that indicates a manner in which the encrypted content key information is to be used inserted at a second particular location within the second media content stream, wherein the first particular location and the second particular location are different locations within the second media content stream.” However, Mattox teaches (Fig. 4, 8 and ¶0061) each packet of a transport stream has a header and payload; (¶0130-¶0131) validator 812 (i.e., second particular location) includes information for determining whether the media key 822 is valid (i.e., key policy information); (¶0136) encrypted content 814 (i.e., first particular location) includes the media key 822; (¶0131-¶0132) validator includes a starting time specifier and an ending time specifier, indicating the expiration of the media key 822. The validator and key are in different parts of the packet. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify method/system for preventing reproduction of a stream (e.g., broadcast program) until another/second stream (e.g., advertisement) is consumed as taught by Kim and Bang with the packet header structure that includes validator information as taught by Mattox, in order to allow clients to preload the program and prevent the subscriber from accessing the program until a predetermined specified time.

Regarding Claim 3, “The method of claim 2, wherein the encrypted content key information is decrypted based on the key policy information extracted from the second media content stream.” Mattox further teaches (¶0133) when a subscriber accesses an instance of service/stream processor reads the validator and media key found in different parts/locations of the header (see Fig. 8) to determine whether the media key is valid/access content;

Regarding Claim 9, its rejection is similar to Claim 2.

Regarding Claim 10, its rejection is similar to Claim 3.

Regarding Claim 16, its rejection is similar to Claim 2.

Regarding Claim 17, its rejection is similar to Claim 3.

Claims 4, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Bang in view of Bouazizi et al. (US 20160364551, disclosed in IDS filed 06/07/2021, hereinafter Bouazizi.) 
Regarding Claim 4, examiner notes that Bang further teaches (Fig. 2, ¶0113) The header includes an encryption scheme field, which indicates whether the content is encrypted. 
Kim and Bang do not teach “The method of claim 1, wherein the second media content stream is streamed using the MPEG Dynamic Adaptive Streaming Over HTTP protocol and wherein the encrypted content key information is contained in a Protection System Specific Header box included in the second media content stream.” However, Bouazizi teaches (¶0003) common encryption CENC specifies a generic encryption that can be utilized by one or more digital rights and key management systems to enable decryption of the file; (¶0023) license acquisition information is provided as part of the protection system specific header box “pssh”, the “pssh” box also provides a list of key identifiers; (¶0028) use of DASH MPEG Media Transport (MMT) protocol. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the method of Kim and Bang to implement the CENC via DASH MPEG as taught by Bouazizi for the benefit of providing a generic encryption that can be utilized by one or more DRM systems to enable decryption and to provide the service to a larger number of devices.

Regarding Claim 12, its rejection is similar to Claim 4.

Regarding Claim 19, its rejection is similar to Claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kasahara et al. (US 20070116268) - Relevant to claims 2-3: (¶0036, ¶0040) The SB user key data Kus is provided with an expiration date, and it is updated every time the expiration date expires or the user requests the update.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK J JOHNSON whose telephone number is (571)272-9629. The examiner can normally be reached 10:00AM-4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian T. Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Frank Johnson/ Examiner, Art Unit 2425